In his motion for rehearing, appellant insists that we were in error in the disposition made of his contention relative the conversation had, at the home of his mother, in appellant's presence, between his brother Claud Miller and the officers, in which Claud Miller asked them if they were looking for the truck tires and told them that the tires were in the back room. The objection to this testimony, as set out in the bill of exception, is that such statement was by a third party in the presence of defendant while he was under arrest. There is nothing in the statement of Claud Miller to the officers that connected appellant with the tires. To the contrary, it showed possession by Claud Miller of the stolen tires and was admissible against him for that purpose.
One of the elements constituting the State's case — and the jury was instructed thereon — was that of principals, wherein the jury was authorized to convict appellant as a principal offender with Claud Miller. If appellant had any complaint to the testimony to which he objected, it was to have the effect thereof limited by the trial court before the jury as against Claud Miller; but, appellant made no such request.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.